Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

 

COMMON STOCK PURCHASE WARRANT

 

ZERO GRAVITY SOLUTIONS, INC.

 

Warrant Shares: 100,000

Date of Issuance: December 11, 2018 (“Issuance Date”)

 

This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with the funding of the $136,000.00 convertible
promissory note issued to the Holder (as defined below) of even date) (the
“Note”), Crossover Capital Fund I, LLC, a Washington limited liability company
(including any permitted and registered assigns, the “Holder”), is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date of issuance hereof, to
purchase from Zero Gravity Solutions, Inc., a Delaware corporation
(the “Company”), 100,000 shares of Common Stock (as defined below) (the “Warrant
Shares”) at the Exercise Price per share then in effect (whereby such number may
be adjusted from time to time pursuant to the terms and conditions of this
Warrant). This Warrant is issued by the Company as of the date hereof in
connection with that certain securities purchase agreement dated December 11,
2018, by and among the Company and the Holder (the “Purchase Agreement”).

 

Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 12 below. For purposes of this Warrant, the term “Exercise Price” shall
mean $1.75, subject to adjustment as provided herein (including but not limited
to cashless exercise), and the term “Exercise Period” shall mean the period
commencing on the Issuance Date and ending on 5:00 p.m. eastern standard time on
the five-year anniversary thereof.

 

1.     EXERCISE OF WARRANT.

 

(a)     Mechanics of Exercise. Subject to the terms and conditions hereof, the
rights represented by this Warrant may be exercised in whole or in part at any
time or times during the Exercise Period by delivery of a written notice, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the third
Trading Day (the “Warrant Share Delivery Date”) following the date on which the
Company shall have received the Exercise Notice, and upon receipt by the Company
of payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which all or a portion of this
Warrant is being exercised (the “Aggregate Exercise Price” and together with the
Exercise Notice, the “Exercise Delivery Documents”) in cash or by wire transfer
of immediately available funds (or by cashless exercise, in which case there
shall be no Aggregate Exercise Price provided), the Company shall (or direct its
transfer agent to) issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.

 

 

--------------------------------------------------------------------------------

 

 

If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.

 

If the Market Price of one share of Common Stock is greater than the Exercise
Price, the Holder may elect to receive Warrant Shares pursuant to a cashless
exercise, in lieu of a cash exercise, equal to the value of this Warrant
determined in the manner described below (or of any portion thereof remaining
unexercised) by surrender of this Warrant and a Notice of Exercise, in which
event the Company shall issue to Holder a number of Common Stock computed using
the following formula:

 

X = Y (A-B)

 

A

     

Where  X = the number of Warrant Shares to be issued to Holder.        

Y =

the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

        A =  the Market Price (at the date of such calculation).         B = 
Exercise Price (as adjusted to the date of such calculation).

 

(b)     No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Holder’s Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and a Holder shall not have the right to exercise any portion
of this Warrant, to the extent that after giving effect to issuance of Warrant
Shares upon exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s Affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this paragraph applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.

 

For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. Upon no fewer
than 61 days’ prior notice to the Company, a Holder may increase or decrease the
Beneficial Ownership Limitation provisions of this paragraph, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this paragraph shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company and shall only apply to such Holder and no other
Holder. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant. The Company covenants that this Warrant is outstanding,
the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of Common Stock upon the full exercise of this Warrant. The Company is
required at all times to have authorized and reserved five times the number of
shares that is actually issuable upon full exercise of the Warrant (based on the
Exercise Price in effect at that time)(the “Reserved Amount”). The Reserved
Amount shall be increased from time to time in accordance with the Company’s
obligations hereunder.

 

2.     ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a)     Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:

 

3

--------------------------------------------------------------------------------

 

 

(i)     any Exercise Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of shares of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and

 

(ii)     the number of Warrant Shares shall be increased to a number of shares
equal to the number of shares of Common Stock obtainable immediately prior to
the close of business on the record date fixed for the determination of holders
of shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

(b)     Anti-Dilution Adjustments to Exercise Price. If the Company, at any time
from and after the Issuance Date, shall sell or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of, sell or issue (or
announce any offer, sale, grant or any option to purchase or other disposition
of) any Common Stock or Common Stock Equivalents entitling any person, firm,
association or entity to acquire shares of Common Stock at an effective price
per share less than the then-current Exercise Price, as adjusted hereunder (any
such issuance being referred to as a “Dilutive Issuance,” subject, however, to
the proviso contained in the further definition of the term “Dilutive Issuance”
contained in Section 13 below), then (a) the Exercise Price shall be adjusted to
match the lowest price per share at which such Common Stock was issued or may be
acquired pursuant to such Common Stock Equivalents in the Dilutive Issuance, and
(b) the number of Warrant Shares issuable upon the exercise of this Warrant
shall be increased to an amount equal to the number of Warrant Shares Holder
could purchase hereunder for the aggregate Exercise Price, as reduced pursuant
to this Section 2(b), equal to the aggregate Exercise Price payable immediately
prior to such reduction in Exercise Price. Additionally, following the
occurrence of a Dilutive Issuance, all references in this Warrant to “Warrant
Shares” shall be a reference to the Warrant Shares as increased pursuant to this
Section 2(b), and all references in this Warrant to “Exercise Price” shall be a
reference to the Exercise Price as reduced pursuant to this Section 2(b), as the
same may occur from time to time hereunder.

 

4

--------------------------------------------------------------------------------

 

 

3.     FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity (such surviving
entity, the “Successor Entity”), (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or by another
individual or entity, and approved by the Company) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
of Common Stock for other securities, cash or property and the holders of at
least 50% of the Common Stock accept such offer, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock) (in any such case, a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive the number of shares of Common Stock of the
Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

4.     NON-CIRCUMVENTION. The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).

 

5.     WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6.     REISSUANCE.

 

(a)     Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b)     Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant shall be of
like tenor with this Warrant, and shall have an issuance date, as indicated on
the face of such new Warrant which is the same as the Issuance Date.

 

5

--------------------------------------------------------------------------------

 

 

7.     TRANSFER.

 

(a)     Notice of Transfer. The Holder agrees to give written notice to the
Company before transferring this Warrant or transferring any Warrant Shares of
such Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

(b)     If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

(c)     Any transferee of all or a portion of this Warrant shall succeed to the
rights and benefits of the initial Holder of this Warrant.

 

8.     NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
the notice provisions contained in the Purchase Agreement. The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9.     AMENDMENT AND WAIVER. The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

10.     GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada, without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Warrant hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Company and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Warrant or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Warrant or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

6

--------------------------------------------------------------------------------

 

 

11.     ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

12.     CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

 

(a)     “Nasdaq” means www.Nasdaq.com.

 

(b)     “Closing Sale Price” means, for any security as of any date, (i) the
last closing trade price for such security on the Principal Market, as reported
by Nasdaq, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Nasdaq, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Nasdaq, or (iii) if
no last trade price is reported for such security by Nasdaq, the average of the
bid and ask prices of any market makers for such security as reported by the OTC
Markets. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

(c)     “Common Stock” means the Company’s common stock, and any other class of
securities into which such securities may hereafter be reclassified or changed.

 

(d)     “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(e)     “Dilutive Issuance” is any issuance of Common Stock or Common Stock
Equivalents described in Section 2(b) above; provided, however, that a Dilutive
Issuance shall not include any Exempt Issuance.

 

(f)     “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (ii) shares of Common Stock
issued in connection with regularly scheduled dividend payments on any preferred
stock of the Company, and (iii) shares of Common Stock issued pursuant to any
real property leasing arrangement or financing from a national bank approved by
the Board of Directors of the Company.

 

7

--------------------------------------------------------------------------------

 

 

(g)     “Principal Market” means the primary national securities exchange on
which the Common Stock is then traded.

 

(h)     “Market Price” means the highest traded price of the Common Stock during
the ninety Trading Days prior to the date of the respective Exercise Notice.

 

(i)     “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any Business Day.

 

 

[signature page to follow]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.

 

 

ZERO GRAVITY SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy Peach

 

 

Name:

Timothy Peach

 

 

Title:

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)

 

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Zero Gravity Solutions,
Inc., a Delaware corporation (the “Company”), evidenced by the attached copy of
the Common Stock Purchase Warrant (the “Warrant”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

1.

Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

 

☐

a cash exercise with respect to _________________ Warrant Shares; or

  ☐ by cashless exercise pursuant to the Warrant.

 

2.

Payment of Exercise Price. If cash exercise is selected above, the holder shall
pay the applicable Aggregate Exercise Price in the sum of $___________________
to the Company in accordance with the terms of the Warrant.

 

3.

Delivery of Warrant Shares. The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.

 

 

 

Date:                                                 

 

 

 

 

  (Print Name of Registered Holder)              

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

 

For Value Received, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of Zero Gravity Solutions, Inc., to which the within Common Stock Purchase
Warrant relates and appoints ____________________, as attorney-in-fact, to
transfer said right on the books of Zero Gravity Solutions, Inc. with full power
of substitution and re-substitution in the premises. By accepting such transfer,
the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.

 

 

 

Dated:                                                 

 

 

 

 

  (Signature) *                 (Name)                 (Address)                
(Social Security or Tax Identification No.)  

 

 

 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever. When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.

 